Citation Nr: 0723769	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  00-06 646	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for residuals of a left 
wrist injury.  

2. Entitlement to an initial rating higher than 10 percent 
for residuals of right knee surgery to include a patellar 
fracture and degenerative changes before May 14, 2003.  

3. Entitlement to an initial rating higher than 10 percent 
for instability and subluxation of the right knee before 
February 1, 2001, and an initial rating higher than 20 
percent from February 1, 2001, to May 14, 2003.  

4. Entitlement to an initial rating higher than 30 percent 
for a total knee replacement from June 1, 2005.  

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD
J. Fussell, Counsel

INTRODUCTION

The veteran, who is the appellant, served on active duty for 
training from April to August 1967.  

This matter is before the Board of Veterans' Appeal (Board) 
on appeal of rating decisions in October 1999 and in December 
1999 of a Department of Veterans Affairs (VA) Regional Office 
(RO).  

In a statement, dated in January 2003, the veteran claimed 
service connection for arthritis of the cervical spine, which 
is referred to the RO for appropriate action. 

In November 2003, the Board remanded the case for additional 
procedural and evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directives is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In a rating decision in December 2004, the RO severed service 
connection for lumbosacral strain and granted service 
connection for a total left knee replacement and assigned an 
initial 30 percent rating.  In February 2005, the veteran 
filed a notice of disagreement.  In March 2006, the RO 
increased the rating for the left knee to 60 percent and 
furnished the veteran a statement of the case, addressing the 
severance of service connection and the claim for increase 
for the left knee.  The veteran did not perfect an appeal of 
the issues by filing a substantive appeal and the issues are 
not before the Board for appellate review. 

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer at the RO.  A transcript of the 
hearing is in the record. 



FINDINGS OF FACT

1. Traumatic arthritis of the left wrist is the result of an 
injury suffered during active duty for training in May 1967.  

2. Before May 14, 2003, and the total right knee replacement, 
the residuals of right knee surgery to include a patellar 
fracture and degenerative changes were manifested by painful 
motion and noncompensable limitation of flexion and 
extension.   

3. Before February 1, 2001, there was no more than mild 
instability of the right knee, and before May 14, 2003, and 
the total right knee replacement, there was no more than 
moderate instability of the right knee.  

4. Following the total right knee replacement and from June 
1, 2005, severe painful motion or weakness in the extremity, 
ankylosis, limitation of extension to 30 degrees, or nonunion 
is not demonstrated. 


CONCLUSIONS OF LAW

1. A left wrist injury, resulting in traumatic arthritis, was 
incurred while on active duty for training.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.6, 303 (2006).  

2. Before May 14, 2003, and the total right knee replacement, 
the criteria for an initial rating higher than 10 percent for 
residuals of right knee surgery to include a patellar 
fracture and degenerative changes have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2006).  

3. Before February 1, 2001, the criteria for an initial 
rating higher than 10 percent for instability and subluxation 
of the right knee have not been met; from February 1, 2001, 
to May 14, 2003, and the total right knee replacement, 
the criteria for an initial rating higher than 20 percent for 
instability and subluxation of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§ 4.71, Diagnostic Code 5257 (2006).  

4. From June 1, 2005, the criteria for an initial rating 
higher than 30 percent for the total right knee replacement 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2006).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

On the claim of service connection for residuals of a left 
wrist injury as the claim is granted, compliance with VCAA 
notice is moot.  

On the claim of increase, where, as here, service connection 
has been granted and initial disability ratings have been 
assigned, the claim of service connection has been more than 
substantiated, it has been proven, and once a claim for 
service connection has been substantiated, the filing of a 
notice of disagreement with the RO's decision on rating the 
disability does not trigger additional 38 U.S.C.A. § 5103(a) 
notice.  Therefore, further VCAA notice under 38 U.S.C.A. § 
5103(a) and § 3.159(b)(1) is no longer applicable in the 
claim for an initial higher rating for the right knee 
disability.  Dingess, 19 Vet. App. 473.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has also obtained VA 
records, private medical records, and records of the Social 
Security Administration.  And the veteran has been afforded 
VA examinations to determine the degree of right knee 
disability.  

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Left Wrist Injury

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110. 

Active service includes any period of active duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty. 
38 C.F.R. § 3.6. 

Analysis

The service medical records disclose that in May 1967 it was 
noted that the veteran injured his right knee and left wrist.  
In a Statement of Medical Examination and Duty Status, dated 
in May 1967, it was reported that the veteran injured his 
right knee in pugil stick training, when he was knocked to 
the ground and landed on his left side.  It was also reported 
that the veteran was hospitalized.  On separation examination 
in August 1967, there was no complaint, finding, or history 
of a left wrist injury. 

Records of the National Guard disclose that on a medical 
history questionnaire, dated in July 1969, the veteran 
reported a history of a left wrist fracture.  

In its remand of November 2003, the Board requested the 
records of hospitalization in May 1967.  In August 2004, the 
custodian of the records reported that no further service 
medical records could be located.  

Where, as here, the service medical records are incomplete, 
the obligation to explain findings and conclusions and to 
consider carefully the benefit-of-the-doubt is heightened.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

On VA examination in May 1999, the examiner noted that the 
veteran had a history of a left wrist injury, which had been 
casted, during service in 1967.  The veteran complained of 
occasional wrist pain.  An X-ray revealed arthritic changes 
but no obvious fracture.  The diagnosis by the examiner was 
traumatic arthritis of the left wrist.   

It is clear that the veteran has current left wrist 
disability, namely, traumatic arthritis, and that he had a 
left wrist injury during service, although the exact nature 
and extent of the injury is not documented.  And although no 
left wrist injury was noted on separation examination, 
records of the National Guard, dated in July 1969, document a 
history of a left wrist "fracture."  

On the basis of the entry in the service medical records of a 
left wrist injury in May 1967, the contemporaneous 
documentation of an injury during pugil stick training, 
involving the left side, the documentation in 1969 of a 
history of a left wrist "fracture" in the records of the 
National Guard, the lack of evidence of an intercurrent left 
wrist injury, and the diagnosis of a current left wrist 
disability, namely, traumatic arthritis, with the resolution 
of reasonable doubt in favor of the veteran, service 
connection for residuals of a left wrist injury, resulting in 
traumatic arthritis, is established. 

Right Knee 

Factual Background

The service medical records show that in May 1967 the veteran 
injured his right knee in pugil stick training.  



On VA examination in May 1999, the veteran complained of 
right knee pain and swelling.  He denied flare-ups of pain or 
recurrent subluxation of the right knee.   For range of 
motion, flexion was 105 degrees with pain starting at 95 
degrees. Extension was to zero (0) degrees.  There was no 
additional limitation of motion.  

In a rating decision, dated in December 1999, the RO granted 
service connection for residuals of right knee surgery to 
include a patellar fracture and assigned a 10 percent rating 
under Diagnostic Code 5257. 

VA records, dated in September 2000, show good range of 
motion but there was mild varus instability and a positive 
McMurray's sign.  

On VA examination in October 2000, the veteran complained of 
constant right knee pain.  For range of motion, flexion was 
from zero (0) to 140 degrees with mild pain from 0 to 90 
degrees and severe pain from 90 to 140 degrees.  In an 
addendum, dated in November 2000, the examiner reported no 
locking or subluxation.  In November 2000, the veteran had an 
arthroscopy for debridement of a meniscal tear. 

In a rating decision in November 2001, after the arthroscopic 
surgery, the RO assigned a temporary total rating for 
convalescence until January 2001.  At the termination of the 
temporary total rating, the RO continued the 10 percent 
rating under Diagnostic Code 5003, and amended the disability 
to residuals of right knee surgery to include a patellar 
fracture and degenerative changes. 

VA records show that March 2001 the veteran still had knee 
pain and occasional instability.  In May 2001, the veteran 
complained of an episode of instability.  In May 2002, it was 
noted that a brace helped with instability.  On examination 
he had a positive grind test and moderate effusion but no 
laxity.  Range of motion was from 0 degrees of extension to 
130 degrees of flexion with mild crepitus.  There was 
tenderness over the medial joint line.  



On VA examinations in June 2002, the veteran complained of 
right leg weakness and instability.  He denied flare-ups.  
Range of motion was from zero (0) degrees of extension to 120 
degrees of flexion with pain from 100 to 120 degrees.   The 
right knee ligaments were intact.  There was no instability. 

On VA examination in September 2002, the veteran complained 
of right knee pain of 5 on a scale of 10, weakness, 
instability, fatigability, and lack of endurance.  He had 
flare-ups as often as once a week with an estimated 
additional limitation of function during flare-ups of up to 
60 percent.  He used a hinged right knee brace.  He had 
episodes of dislocation.  Range of motion was from 0 to 120 
degrees with crepitus throughout motion.  There was moderate 
ligamentous instability.  

In a rating decision in November 2002, the RO assigned a 
separate 20 percent rating for instability and subluxation of 
the right knee under Diagnostic Code 5257, effective February 
1, 2001.  

VA records show that in April 2003 the veteran had obvious 
crepitus with active and passive range of motion but full 
passive extension and flexion with only mild pain.  

VA records show that on May 14, 2003, the veteran had a total 
right knee replacement.  

In a rating decision in September 2003, the RO assigned a 100 
percent for the right knee following the total knee 
replacement, effective from May 14, 2003.  

In a rating decision in March 2005, in accordance with 
38 C.F.R. § 4.71a, Diagnostic Code 5055, the RO terminated 
the 100 percent rating, following the total knee replacement, 
and assigned a 30 percent rating based on the chronic 
residuals under Diagnostic Code 5055, effective June 1, 2005. 



In June 2005, the veteran testified that when he filed his 
initial claim for service connection for right knee 
disability in 1999 he could not get on or off a truck or bend 
his right knee in order to work.   He felt that he still had 
arthritis in the right knee even after the knee replacement.    

On VA examination in July 2005, the veteran indicated that he 
was able to stand for up to one hour but was unable to walk 
more than a few yards.  He described giving way of the knee 
but no instability, subluxation or dislocation.  He 
complained of pain, stiffness, and weakness.  He complained 
of weekly flare-ups of pain. 

On examination, the veteran's gait was antalgic.  He had full 
right knee extension with pain without additional limitation 
of motion with repetitive use.  Flexion was to 110 degrees 
with pain at 80 degrees without additional limitation of 
motion with repetitive use.   There was no ankylosis, 
instability, dislocation, or locking.  The severity of 
weakness was described as moderate.  An X-ray revealed that 
the prosthetic device was in good position. 

In a rating decision in March 2006, the RO assigned a 
separate 10 percent rating for instability and subluxation of 
the right knee under Diagnostic Code 5257, effective 
September 21, 2000. 

General Rating Considerations

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4.  
Diagnostic codes identify the various disabilities.

A service-connected disability involving a joint is rated on 
limitation of motion, including functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Before the total knee replacement, the right knee disability 
was separately rated for degenerative changes under 
Diagnostic Code 5003 and for instability and subluxation 
under Diagnostic Code 5257.  After the total knee 
replacement, the knee disability has been rated on the 
chronic residuals of the knee replacement, which supplanted 
the separate ratings for the knee under Diagnostic Codes 5003 
and 5257.

Under Diagnostic Code 5003, degenerative changes established 
by X-ray findings are rated on the basis of limitation of 
motion under the appropriate Diagnostic Codes for the 
specific joint involved.

Diagnostic Codes 5260 and 5261 are used to rate limitation of 
flexion and extension of the knee.

Normal range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion. 38 C.F.R. § 4.71, Plate 
II.

Analysis

An Initial Rating Higher than 10 Percent for Residuals of 
Right Knee Surgery to include a Patellar Fracture and 
Degenerative Changes before May 14, 2003.

Before May 14, 2003, and the total right knee replacement, 
the residuals of right knee surgery to include a patellar 
fracture and degenerative changes were rated 10 percent 
disabling under Diagnostic Code 5003, which was based on 
limitation of flexion or extension under Diagnostic Codes 
5260 and 5261, respectively. 

Under Diagnostic Code 5260, limitation of flexion of the knee 
to 45 degrees warrants a 10 percent rating.  Limitation of 
flexion of the knee to 30 degrees warrants a 20 percent 
rating.  And limitation of flexion of the knee to 15 degrees 
warrants a 30 percent rating. 

Under Diagnostic Code 5261, limitation of extension of the 
knee to 5 degrees warrants a zero or noncompensable rating.  
Limitation of extension of the knee to 10 degrees warrants a 
10 percent rating.  Limitation of extension of the knee to 15 
degrees warrants a 20 percent rating.  Limitation of 
extension of the knee to 20 degrees warrants a 30 percent 
rating. 

The records shows that for range of motion flexion was 105 
degrees with pain starting at 95 degrees and extension was to 
zero degrees with no additional limitation of motion (VA 
examination in May 1999); flexion was from zero to 140 
degrees with mild pain from 0 to 90 degrees and severe pain 
from 90 to 140 degrees with no additional functional 
limitation (VA examination in October 2000); range of motion 
was from 0 degrees of extension to 130 degrees of flexion 
with mild crepitus (May 2002); range of motion was from zero 
(0) degrees of extension to 120 degrees of flexion with pain 
from 100 to 120 degrees (VA examination in June 2002); range 
of motion was from 0 to 120 degrees with crepitus with an 
estimated additional limitation of function during flare-ups 
of up to 60 percent (VA examination in September 2002); and 
full passive extension and flexion with only mild pain (April 
2003).

From 1999 to 2003, flexion varied but was not less than 105 
degrees with pain predominantly beginning at 90 degrees and 
with additional functional loss of about 60 percent shown on 
VA examination in September 2002.  Considering pain and 
functional loss due to pain during flare-ups (60 percent of 
120 degrees of flexion is 48 degrees of flexion; VA 
examination in September 2002), the findings for flexion 
overall do not more nearly approximate or equate to flexion 
limited to 45 degrees to warrant a separate 10 percent rating 
for limitation of flexion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5260. 

From 1999 to 2003, extension was measured at zero degrees, 
which is the normal range of extension.  38 C.F.R. § 4.71, 
Plate II.  As extension was not limited to 10 degrees, the 
findings for extension do not more nearly approximate or 
equate to the criteria for a separate 10 percent rating for 
limitation of extension.  38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5261. 

Where, as here, when limitation of either flexion or 
extension was noncompensable, the assigned 10 percent rating 
was for painful motion and X-ray evidence of degenerative 
changes in accordance with Diagnostic Code 5003. 

For these reasons, before May 14, 2003, and the total right 
knee replacement, the criteria for an initial rating higher 
than 10 percent for residuals of right knee surgery to 
include a patellar fracture and degenerative changes had not 
been met.  

An Initial Rating Higher than 10 Percent for Instability and 
Subluxation of the Right Knee before February 1, 2001, and an 
Initial Rating Higher than 20 percent from February 1, 2001, 
to May 14, 2003.

Before May 14, 2003, and the total right knee replacement, 
instability and subluxation of the right knee was rated 10 
percent disabling before February 1, 2001, and 20 percent 
disabling from February 1, 2001, to May 14, 2003, under 
Diagnostic Code 5257. 

Under Diagnostic Code 5257, a 10 percent rating is assigned 
for slight instability or subluxation.  A 20 percent rating 
is assigned for moderate instability or subluxation.  And a 
30 percent rating is assigned for severe instability or 
subluxation. 

From 1999 to February 2001, the record shows no recurrent 
subluxation (VA examination in May 1999); mild instability 
(September 2000); and no locking or subluxation (VA 
examination in October 2000).  The findings overall did not 
more nearly approximate or equate to moderate instability or 
subluxation to warrant a rating higher than 10 percent under 
Diagnostic Code 5257. 

From February 1, 2001, to May 14, 2003, the record shows 
occasional instability (March 2001); an episode of 
instability (May 2001); a brace helped with instability, but 
laxity was not found (May 2002); no instability (VA 
examination in June 2002); and moderate ligamentous 
instability (September 2002).  The findings overall did not 
more nearly approximate or equate to severe instability or 
subluxation to warrant a rating higher than 20 percent under 
Diagnostic Code 5257.

For these reasons, before February 1, 2001, there was no more 
than mild instability of the right knee, and from February 1, 
2001, to May 14, 2003, and a total knee replacement, there 
was no more than moderate instability of the right knee. 

An Initial Rating in higher than 30 percent for a Total Knee 
Replacement from June 1, 2005.

Following the total right knee replacement on May 14, 2003, 
the right knee is currently rated 30 percent disabling on the 
basis of chronic residuals under Diagnostic Code 5055, which 
supplanted the separate ratings for the knee under Diagnostic 
Codes 5003 and 5257.

Under Diagnostic Code 5055, the current 30 percent rating is 
the minimum rating assigned following a total knee 
replacement.  Intermediate degrees of residual weakness, pain 
or limitation of motion are rated by analogy to Diagnostic 
Codes 5256, 5261, or 5262.  With chronic residuals consisting 
of severe painful motion or weakness in the extremity, the 
rating is 60 percent.  

Under Diagnostic Code 5256, the criterion for the next higher 
rating, 40 percent, is ankylosis in flexion between 10 
degrees and 20 degrees.

Under Diagnostic Code 5261, the criterion for the next higher 
rating, 40 percent, is extension limited to 30 degrees. 

Under Diagnostic Code 5262, the criterion for the next higher 
rating, 40 percent, is nonunion with loose motion of the 
tibia and fibula. 

Following the total knee replacement in May 2003 and after 
the termination of the 100 percent rating following the 
implantation in May 2005, the record shows that on VA 
examination in July 2005, there was no ankylosis, the veteran 
had full right knee extension with pain without additional 
limitation of motion with repetitive use, and X-rays revealed 
that the prosthetic device was in good position.

In the absence of evidence of ankylosis, limitation of 
extension to 30 degrees, or nonunion by X-ray, the criteria 
for an initial rating higher than 30 percent for chronic 
residuals, following the total right knee replacement, have 
not been met. 

On VA examination in July 2005, the veteran complained of 
pain, stiffness, and weakness.  The examiner described the 
severity of weakness as moderate.  In the absence of evidence 
of severe painful motion or weakness in the extremity, the 
criteria for an initial rating higher than 30 percent for 
chronic residuals, applying these criteria, have not been 
met.

As this is an initial rating case, consideration has been 
given to "staged ratings" for the period of time since 
service connection became effective.  Fenderson v. West, 12 
Vet. App. 119 (1999). 

For all of the above reasons, the Board concludes that from 
the effective date of service connection the preponderance of 
the evidence is against the claims for a higher rating and 
the benefit-of-the-doubt standard of proof does not apply. 
38 U.S.C.A. § 5107(b). 


                                                                         
(The Order follows on the next page.). 








ORDER

Service connection for residuals of a left wrist injury, 
traumatic arthritis, is granted.  

An initial rating higher than 10 percent for residuals of 
right knee surgery to include a patellar fracture and 
degenerative changes before May 14, 2003, is denied.  

An initial rating higher than 10 percent for instability and 
subluxation of the right knee before February 1, 2001, and an 
initial rating higher than 20 percent from February 1, 2001, 
to May 14, 2003, is denied.  

An initial rating higher than 30 percent for a total knee 
replacement from June 1, 2005, is denied. 


____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


